735 F.2d 60
T.I.M.E.-DC, INC., Plaintiff-Appellee,v.NEW YORK STATE TEAMSTERS CONFERENCE PENSION AND RETIREMENTFUND, Defendant-Appellant.
No. 1131, Docket 84-7257.
United States Court of Appeals,Second Circuit.
Argued May 30, 1984.Decided June 1, 1984.

Appellant argues that the district court erred in granting a preliminary injunction, which enjoins appellant from enforcing or collecting withdrawal liability under the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. Secs. 1381-1405.
Arthur J. Viviani, New York City (Maloney, Viviani, Higgins & Kelly, New York City, of counsel), for defendant-appellant.
Carl L. Taylor, Washington, D.C.  (Kirkland & Ellis, Donald E. Scott, Nancy E. Hollingsworth, Washington, D.C., Proskauer, Rose, Goetz & Mendelsohn, Bettina B. Plevan, New York City, of counsel), for plaintiff-appellee.
Before FEINBERG, Chief Judge, and KAUFMAN and PIERCE, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the district court, for the reasons set forth in Judge Miner's Memorandum-Decision and Order of February 15, 1984, which is reported at 580 F.Supp. 621 (N.D.N.Y.1984).